United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1836
Issued: January 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 29, 2017 appellant, through counsel, filed a timely appeal from an August 1,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision dated May 20, 2016 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 4, 2015 appellant, then a 55-year-old revenue agent, filed a traumatic injury
claim (Form CA-1) alleging that she experienced severe depression, high blood pressure, and
anxiety and panic on April 2, 2015. She attributed her condition to a manager’s abuse and
retaliation after she experienced a left shoulder injury and the failure of the employing
establishment to provide reasonable accommodation for her difficulty breathing. Appellant
stopped work on April 12, 2015.
S.B., a supervisor, related that appellant had requested that her workload review be
rescheduled so that she could see a nurse due to stress. She told appellant that if she remained at
work the review would proceed, noting that she had already granted appellant’s request for prior
postponements. S.B. advised that the employing establishment accommodated appellant’s
shoulder injury.3
In a statement dated April 24, 2015, A.N., a coworker, related that on April 2, 2015
appellant had “a meltdown from all the stress that [S.B.] had put [her] under.”4 She
accompanied appellant to the union office about a scheduled review, but she was too upset to
articulate what was happening. A.N. drove her to see a physician.
By decision dated June 19, 2015, OWCP denied appellant’s emotional condition claim.
It found that she had not provided a detailed statement identifying the work factors to which she
attributed her condition or supported her contentions with corroborating evidence, and thus had
failed to factually establish her claim.5
Appellant, on July 7, 2015, requested a telephone hearing before an OWCP hearing
representative. During the telephone hearing, held on March 11, 2016, counsel asserted that
management retaliated against her after a shoulder injury. Appellant described actions by her
supervisor that she believed were inappropriate, including lowering her performance evaluation
and denying her request to telework due to episodes of vertigo. She asserted that she had filed a
grievance which was resolved in her favor.6

3
In an undated statement received June 9, 2015, the employing establishment indicated that it was unaware that
appellant had any difficulty breathing.
4

In a statement dated April 24, 2015, V.H., a coworker, related that appellant was crying and upset on
April 2, 2015. She advised that she became unwell after any contact with her supervisor, and that it had begun after
her shoulder injury in July 2012.
5

OWCP also noted that appellant had not submitted any medical evidence from a physician supporting her claim.

6

The employing establishment submitted a statement on April 11, 2016 commenting on the hearing.

2

In a decision dated May 20, 2016, OWCP’s hearing representative affirmed the June 19,
2015 decision. She found that appellant had not established any compensable factors of
employment.
On May 4, 2017 appellant, through counsel, requested reconsideration. Counsel
submitted the April 24, 2015 statement from A.N. in support of the request, which he maintained
OWCP had not previously considered.
By decision dated August 1, 2017, OWCP denied appellant’s request for reconsideration
as she had not raised an argument or submitted evidence sufficient to warrant reopening her case
for further review of the merits under section 8128(a). It noted that it had previously considered
the April 24, 2015 witness statement from A.N.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,7
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.8 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant’s application for review must be received within one year of the
date of that decision.9 When a claimant fails to meet one of the above standards, OWCP will
deny the application for reconsideration without reopening the case for review on the merits.10
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.11 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.12
ANALYSIS
OWCP denied appellant’s emotional condition by decision dated May 20, 2016. On
May 4, 2017 appellant timely requested reconsideration. The Board finds that OWCP properly
denied her request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

7
5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
8

20 C.F.R. § 10.606(b)(3).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b).

11

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

12
P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).

3

Appellant did not to show that OWCP erroneously applied or interpreted a specific point
of law, nor did she advance a relevant legal argument not previously considered by OWCP.13
Additionally, she has not submitted relevant and pertinent new evidence not previously
considered by OWCP. The underlying issue in this case is whether appellant has established a
compensable employment factor. In support of her request for reconsideration, appellant
resubmitted an April 24, 2015 witness statement from A.N. Evidence which is duplicative,
cumulative, or repetitive in nature is insufficient to warrant reopening a claim for merit review.14
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, advance a relevant legal argument not previously considered by OWCP, or submit pertinent
new and relevant evidence not previously considered. The Board accordingly finds that she has
not met the requirements of 20 C.F.R. § 10.606(b)(3). Accordingly, pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.15
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

13

See J.F., Docket No. 16-1233 (issued November 23, 2016).

14

See D.G., Docket No. 17-1251 (issued October 23, 2017); Denis M. Dupor, 51 ECAB 482 (2000).

15

See D.G., id.

4

ORDER
IT IS HEREBY ORDERED THAT the August 1, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 12, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

